Case 2:21-cv-10796-SFC-EAS ECF No. 1-2, PagelD.15 Filed 04/09/21 Page 1of 3

EXHIBIT |
Case 2:21-cv-10796-SFC-EAS ECF No. 1-2, PagelD.16 Filed 04/09/21 Page 2 of 3

EEOC Form 5 (11/09)

 

i Ch
CHARGE OF DISCRIMINATION Charge Presented To: ary es) Charge

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [ | FEPA

Statement and other information before completing this form.
EEOC 471-2020-02716

 

 

MICHIGAN DEPARTMENT OF CIVIL RIGHTS and EEOC

State or local Agency, ifany

 

 

Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth

MS. XUAN LU (248) 759-7369

 

 

 

Street Address City, State and ZIP Code

2372 MILLBROOK CT, ROCHESTER HLS, MI 48306

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
SAP SE/SAP CHINA/SAP AMERICA 501+ (650) 845-5789
Street Address City, State and ZIP Code

3999 WEST CHESTER PIKE, NEWTOWN SQUARE, PA 19073

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).} DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE (| COLOR [| SEX [| RELIGION NATIONAL ORIGIN 03-01-2018 11-15-2019
RETALIATION [| AGE DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):

| began working for the above-named employer on or about March 2, 2015, as a Global Legal Compliance
Officer. | am a person with a medical condition.

Since March 2019 and as recently as November 2019, | have requested reasonable accommodation, due
to my disability, to my supervisor; AP] Regional Compliance Officer, to no avail. The AP] Regional
Compliance Officer stated she would not make any changes to meeting times that were in my US
midnight nor record the meeting for my review later regardless of my request for reasonable
accommodation due to my medical condition. ! was told that she preferred to favor East Indian
employees work hours . | continued to request adjustments to meeting hours to no avail. In March 2019,
| was subjected to reduced bonuses in retaliation for making the continued requests to have meeting
times adjusted due to my medical condition and also due to my US work location. In April 2019, |
complained to my supervisor's Manager of the treatment | was receiving and the denied reasonable
accommodation request by my supervisor. | did not receive a response to my complaint. tn Oct., 2019 |
further complained to global HR compliance. However on November 19, 2019 | was discharged.

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with thelr procedures: | swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Xuan Lu on 04-30-2020 11:55 AM EDT | (np 0r REED AND SWORN TO BEFORE ME THIS DATE

 

 

 
Case 2:21-cv-10796-SFC-EAS ECF No. 1-2, PagelD.17 Filed 04/09/21 Page 3 of 3

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
Statement and other information before completing this form.

Charge Presented To: cae cnange

[| FEPA

EEOC 471-2020-02716

 

 

MICHIGAN DEPARTMENT OF CIVIL RIGHTS and EEOC

 

State or local Agency, ifany

 

 

| believe | was denied reasonable accommodation due to my disability and subsequently suffered
reduced bonuses and discharge in retaliation for complaining, in violation of the Americans with
Disabilities Act of 1990, as amended, | further believe | was subjected to different terms and conditions
of employment, reduced bonuses and discharge, in retaliation for complaining of discriminatory behavior
due to my race/national origin, (Chinese) in violation of Title VII of the Civil Rights Act of 1964, as

amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency,
if any. | will advise the agencies if | change my address or phone number
and { will cooperate fully with them in the processing of my charge in
accordance with their procedures.

NOTARY ~- When necessary for State and Local Agency Requirements

 

 

 

| declare under penalty of perjury that the above is true and correct.

Digitally signed by Xuan Lu on 04-30-2020 11:55 AM EDT

 

| swear or affirm that | have read the above charge and that it
is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year

 

 

 

 
